DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merit for claims 1 – 4.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takushoo (JP 6300867 B2) as cited by Applicant.
Regarding Independent Claim 1,  Takushoo teaches a cleaner apparatus for steel plate (Fig. 1) provided with a brush roll (brush roll, 1)  driven to rotate to remove foreign matter from a surface of a steel plate to be conveyed (Paragraph [0009]), at least one magnet bar (magnet bar, 3) to attract iron powder among the foreign matter stuck to the brush roll (1) by magnetic force (Paragraph [0009]), a wiping cloth (wiping cloth/band-shaped cloth, 5) disposed between the brush roll (1)  and the magnet bar (3; Fig. 4) to remove the foreign matter attracted by the magnet bar (Fig. 4; Paragraph [0024]); comprising a construction in which: the wiping cloth of belt shape  (Paragraph [0028] – band shaped) is disposed parallel to an axis of the brush roll (1; as shown in Fig. 4, the cloth is parallel and offset from axis P1 of brush roll, 1).  
Takushoo does not teach the wiping cloth travels at a direction substantially parallel to or along an axis of the brush roll, however, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Takushoo teaches the cleaner apparatus for steel plate (Fig. 1)  wherein the magnet bar (3), disposed parallel to the axis of the brush roll (1), is provided, and, a cross- sectional configuration of the wiping cloth (5) is arc-shaped (as shown in Fig. 4) corresponding to a peripheral face of the brush roll (1) as to contact the peripheral face (Fig. 4).  

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takushoo (JP 6300867 B2) as cited by Applicant and translation provided in view of Minamino (JP 2004 230257 A).
Regarding Claim 3, Takushoo teaches the cleaner apparatus for steel plate (Fig. 1) wherein the magnet bar (3) is disposed parallel to the axis of the brush roll (1; Fig. 4), a magnetic long body (2) is disposed between the wiping cloth (5) and the magnet bar (3).~ 11 ~  
Takushoo further teaches the magnetic long body having an arc- shaped cross section but fails to teach the magnetic long body has a shallow concave groove of arc- shaped cross section to make a cross-sectional configuration of the wiping cloth arc-shaped corresponding to a peripheral face of the brush roll as to contact the peripheral face.
Minamino, however,  teaches the cleaner apparatus for steel plate having a magnetic long body (111; Fig. 9a) has a shallow concave groove of arc- shaped cross section (U; Fig. 9b) to make a cross-sectional configuration of the wiping cloth arc-shaped (102) corresponding to a peripheral face of the brush roll as to contact the peripheral face (Figs. 9 a and b)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ~ 11 ~the magnetic long body has a shallow concave groove of arc- shaped cross section to make a cross-sectional configuration of the wiping cloth arc-shaped corresponding to a peripheral face of the brush roll as to contact the peripheral face, as claimed and as taught by Minamino, since such a modification would have involved a mere change in shape of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takushoo (JP 6300867 B2) as cited by Applicant and translation provided.
Regarding Claim 4, Takushoo teaches the cleaner apparatus for steel plate (Fig. 1) wherein a supply roll (feeding reel portion, 51) to supply the belt-shaped wiping cloth (5; Paragraph [0028]), and, a winding roll (winding reel portion, 52) and a winding drive portion (winding motor, M52) to wind the wiping cloth (Paragraph [0028]).
Takushoo does not teach the supply roll and winding roll are disposed on positions outside of left and right side ends of the conveyed steel plate, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the supply roll and winding roll are disposed on positions outside of left and right side ends of the conveyed steel plate since it has been held that rearranging parts of an invention involves only routine skill in the art.
Response to Arguments
Applicant's arguments filed October 21, 2022 with respect to the rejection of claims 1 – 4 under 35 U.S. C. 102 and 103 have been fully considered but they are not persuasive. 
Applicant argues that the cloth of the art of record does not travel parallel to the brush as the instant application, however, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  In this instance, Takushoo meets the structural claim limitations, and the travel direction of the cloth does not result in any novelty of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723